Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-19 are considered allowable over the prior art, as the prior art does not explicitly teach a cymbal set comprising:
a plurality of cymbals having a set of perforations formed therein, each perforation extending from a top surface of a cymbal through to a bottom surface of a cymbal;
a set of electronic triggers respectively adapted to be securely attached to a cymbal, each electronic trigger of the set of electronic triggers comprising an electrical cable and a piezoelectric device adapted to convert mechanical vibrations into an electronic signal representative of the mechanical vibrations sensed by the piezoelectric device during operation of the respective cymbal, the electrical cable being connected at a first end to the piezoelectric device and having a second end providing an output adapted to communicate the electronic signal to a connected device; and
a set of fasteners adapted to respectively mount the set of electronic triggers to the plurality of cymbals, each fastener from the set of fasteners comprising an elongated member configured to be received through a perforation formed in a cymbal and being adapted to securely affix an electronic trigger from the set of electronic triggers to a cymbal so as to enable accurate sensing of mechanical vibrations of the cymbal when struck during operation of the cymbal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837